PER CURIAM.
These three cases are, except in one aspect, on all fours with the decision of this court in the Porto Riean Tax Cases, made January 7, 1927. 16 F.(2d) 545. These suits were brought prior to the enactment of Act No. 9 of 1924, approved June 23, 1924, and of course prior'to Act No. 84 of 1925, which were urged upon us as furnishing a plain, adequate, and complete remedy at law for taxpayers entitled to resort to the federal court. Jurisdiction in equity is therefore free from the jurisdictional doubts intimated in the earlier opinion.
All three plaintiffs allege themselves to be importers from the United States and from foreign countries of, and dealers in, various articles subject to tax under Act No. 84 of 1923. The eases are in principle ruled by our decision in. the Porto Rican Tax Cases, supra.
*582But the extent to which importations from foreign countries are sold by the importers in the original packages does not in these records appear. Cf. paragraph III of the opinion in Porto Rican Tax Cases, supra. The result is that the decrees below must be reversed, and the cases remanded to the court below, for further proceedings in accordance with our rulings in that ease.
In each ease the decree of the District Court is reversed, and the ease is remanded to that court for further proceedings not inconsistent with the opinion, in the -Porto ■Rican Tax Cases of January 7,1927; neither party recovers cost of appeal.